SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

605
CA 14-02073
PRESENT: SCUDDER, P.J., CENTRA, PERADOTTO, SCONIERS, AND VALENTINO, JJ.


CATRINA SARAF, PLAINTIFF-APPELLANT,

                      V                           MEMORANDUM AND ORDER

ROGER SMITH, JR., DEFENDANT-RESPONDENT.


SPADAFORA & VERRASTRO, LLP, BUFFALO (RICHARD E. UPDEGROVE OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

LAW OFFICES OF JOHN TROP, BUFFALO, HURWITZ & FINE, P.C. (STEVEN E.
PEIPER OF COUNSEL), FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered January 29, 2014 in a personal
injury action. The order denied the motion of plaintiff to set aside
a verdict.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Memorandum: Plaintiff commenced this action seeking damages for
injuries she sustained in a three-vehicle accident. The accident
occurred after defendant’s vehicle struck the vehicle in front of him
when that vehicle stopped to make a left turn. Plaintiff attempted to
avoid a collision with defendant’s vehicle by steering into the
oncoming lane of traffic, but her vehicle struck the front driver’s
side of defendant’s vehicle.

     Supreme Court properly denied plaintiff’s motion to set aside the
verdict in favor of defendant as against the weight of the evidence.
“A verdict rendered in favor of a defendant may be successfully
challenged as against the weight of the evidence only when the
evidence so preponderated in favor of the plaintiff that it could not
have been reached on any fair interpretation of the evidence” (Krieger
v McDonald’s Rest. of N.Y., Inc., 79 AD3d 1827, 1828, lv dismissed 17
NY3d 734 [internal quotation marks omitted]). Here, a fair
interpretation of the evidence supports the jury’s determination that,
with respect to the collision with plaintiff, defendant was not
negligent (see Pelletier v Lahm, 111 AD3d 807, 808, affd 24 NY3d 966;
Flynn v Elrac, Inc., 98 AD3d 938, 940).


Entered:    May 1, 2015                         Frances E. Cafarell
                                                Clerk of the Court